DETAILED ACTION
The applicant’s amendment filed on June 8, 2022 was received.  Claims 13, 22 and 23 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 13-16, 19, 22 and 26-31, in the reply filed on June 8, 2022 is acknowledged.  Claims 17, 18, 20, 21 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 each use the term “around” to describe the location of one element within the cell relative to another element within the cell.  Given the context in which it is used in these claims, it is believed that the term “around” is intended to mean “near to” or “proximate to” however, this usage renders claims 14 and 15 indefinite because it cannot be ascertained from the claim or the specification how close together these elements need to be in order to constitute being located “around” one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 16, 19, 22, 26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 20582550U; see English machine translation cited by Applicant).
Regarding claims 13 and 26, Wang teaches a coiling type battery cell including a wound battery core (flat electrode assembly) comprising a first pole piece 1 (second electrode sheet) having a first current collector 11 (second current collector) and a first active material layer 12 (second membrane) coated on the surface of the first current collector 11; a second pole piece 2 (first electrode sheet) having a second current collector 21 (first current collector) and a second active material layer 22 (first membrane) coated on the surface of the second current collector 21; and an isolation film 3 (separator) arranged between the first pole piece 1 and the second pole piece 2.  The first pole piece 1 has a first winding starting section E1.  The second pole piece 2 has a second winding starting section E2 (starting end of the second electrode sheet located between the first bend and the second bend) (see paragraph 32; FIG. 6).
Both surfaces of the first current collector 11 may be coated with the first active material layer 12 in at least the first winding starting section E1 of the first pole piece 1 (second inner membrane; second outer membrane).  Both surfaces of the second current collector 21 may be coated with the second active material layer 22 in at least the second winding starting section E2 of the second pole piece 2 (first inner membrane; first outer membrane) (see paragraph 38).  
The isolation film 3 may be formed as a two-layer isolation film 3 (first separator; second separator) (see paragraph 34).
 The first pole piece 1 has first grooves 14 (second groove), the bottom of which expose blank first current collector 13.  A first tab (second electrode tab) may be placed in a first groove 14 (see paragraph 53).  
The second pole piece 2 has second grooves 24 (first groove), the bottom of which expose blank second current collector 23.  A second tab (first electrode tab) may be placed in the second groove 24 (see paragraph 54).
As can be seen in FIG. 6, the start of the second active material layer 22 is aligned with the start of the second current collector 21 (starting ends of the first outer membrane and the first inner membrane are both aligned with a starting end of the second current collector).  The portion of the second active material layer 22 provided on the inner surface of the second current collector 21 at the starting end thereof is considered to read on the claimed first head section (starting end of the first head section is aligned with the first current collector).
Similarly, as can be seen in FIG. 6, the start of the first active material layer 12 is aligned with the start of the first current collector 11 (starting end of the second outer membrane is aligned with a starting end of the second current collector).  
	Regarding claim 16, as can be seen in FIG. 6, the second pole piece 2 includes a second groove 24 which is the second winding starting section E2.  This second groove 24 is located between a first bend of the second pole piece 2 and a second bend of the second pole piece 2.
	Regarding claim 19, as can be seen in FIG. 6, only two layers of the separation film 3 are overlapped at an innermost portion of the cell.
	Regarding claims 22 and 29-31, as can be seen in FIG. 6, a tail portion of the first pole piece 1 has a blank first current collector 13 with the first active material layer 12 uncoated on both sides (second bare region).  The blank first current collector may wrap around the cell for 1 to 2 turns (for half a circle; for a whole circle) (see paragraph 42).  The surface of the first pole piece 1 directly opposite of the blank first current collector 13 is not coated with the first active material layer 11.  This results in a portion of the first pole piece 1 having the first active material layer 11 formed on an inner surface thereof (a portion of the second electrode sheet comprising a second single-sided coated portion; facing towards a surface of the second bare region facing the center of the cell).
	Regarding claim 28, as can be seen in FIG. 6, a tail end of the second pole piece 2 is substantially aligned with a starting point of the blank first current collector 13 with the active material layer 12 uncoated on both sides.
	 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 13, 16, 19, 22, 26 and 28-31 above.
Regarding claim 27, although Wang does not explicitly teach that the tail end of the first head section is aligned with the starting end of the second electrode sheet, it is understood by one of ordinary skill in the art that within the cell of Wang, the position of the tail end of the first head section relative to the starting end of the second electrode sheet may be altered by adjusting the lengths of the first and second winding starting sections E1 and E2.  It has been held by the courts that the change in form or shape, without any new or unexpected results, is an obvious engineering design.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727